 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
                                  UNITED STATES DISTRICT COURT
12
                                 EASTERN DISTRICT OF CALIFORNIA
13
     TERRI ENBORG AND CHRISTOPHER )                         Case No. 2:20-cv-02477-AWI-JLT
14   ENBORG,                      )
                                  )                         ORDER GRANTING DISMISSAL OF
15                   Plaintiffs,  )                         COUNTS II, IV, V, VI, VII, VIII, XI,
                                  )                         XII, XIII, AND XV OF PLAINTIFF’S
16       v.                       )                         COMPLAINT, WITH PREJUDICE
                                  )
17   ETHICON, INC., and JOHNSON & )                         Senior District Judge Anthony W. Ishii
     JOHNSON,                     )                         Magistrate Judge Jennifer L. Thurston
18                                )
                     Defendants.  )
19
20

21

22

23

24

25

26

27

28

                 ORDER GRANTING DISMISSAL OF COUNTS II, IV, V, VI, VII, VIII, XI, XII, XIII, AND XV OF
                                  PLAINTIFF’S COMPLAINT, WITH PREJUDICE
     1598220.1
 1                                   [PROPOSED] ORDER
 2            The Court hereby orders that the joint stipulation of Plaintiff Terri Enborg and
 3   Defendants Ethicon, Inc. and Johnson & Johnson is granted. Pursuant to Rule
 4   41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the causes of action set forth in
 5   Counts II, IV, V, VI, VII, VII, XI, XII, XIII and XV of Plaintiff’s Complaint filed in the
 6   above-captioned civil action are dismissed with prejudice.
 7

 8
     IT IS SO ORDERED.
 9

10   Dated:      May 4, 2021
                                                  SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    2
                 ORDER GRANTING DISMISSAL OF COUNTS II, IV, V, VI, VII, VIII, XI, XII, XIII, AND XV OF
                                  PLAINTIFF’S COMPLAINT, WITH PREJUDICE
     1598220.1
